UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission file number: 001-14003 OMEGA PROTEIN CORPORATION (Exact name of Registrant as specified in its charter) State of Nevada 76-0562134 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2105 City West Blvd., Suite 500 Houston, Texas 77042-2838 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 623-0060 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨ Small reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesNo X . Number of shares outstanding of the Registrant's Common Stock, par value $0.01 per share, on August 1, 2012:19,682,635. OMEGA PROTEIN CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes Unaudited Condensed Consolidated Balance Sheet as of June 30, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statement of Comprehensive Income for the three months and six months ended June 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statement of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 2 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollars in thousands) PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Notes June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred tax asset, net 36 Prepaid expenses and other current assets Total current assets Other assets, net Property, plant and equipment, net Goodwill and other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Current portion of capital lease obligation Accounts payable Accrued liabilities Total current liabilities Long-term debt, net of current maturities Capital lease obligation, net of current portion 8 Energy swap liability, net of current portion Deferred tax liability, net Pension liabilities, net Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 10,000,000 authorized shares; none issued — — Common Stock, $0.01 par value; 80,000,000 authorized shares; 19,679,597 and 19,568,851 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of sales Gross profit Selling, general, and administrative expense Research and development expense Proceeds/gains resulting from Gulf of Mexico oil spill disaster — ) — ) Other proceeds/gains resulting from natural disaster, net – 2005 storms — ) — ) (Gain) loss on disposal of assets ) ) Operating income Interest income 3 10 10 28 Interest expense ) Other expense, net ) Income before income taxes Provision for income taxes Net income Other comprehensive income (loss): Energy swap adjustment, net of tax (benefit) expense of ($556), ($482), ($162) and $469, respectively ) ) ) Pension benefits adjustment, net of tax (benefit) expense of $132, ($82), $265 and $18, respectively Comprehensive income $ Basic earnings per share $ Weighted average common shares outstanding Diluted earnings per share $ Weighted average common shares and potential common share equivalents outstanding The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 OMEGA PROTEIN CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Other proceeds/gains resulting from natural disaster, net – 2005 storms — ) (Gain) loss on disposal of assets ) Provisions for losses on receivables 24 24 Share based compensation Deferred income taxes Changes in assets and liabilities: Receivables ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued liabilities Pension liability, net ) ) Other long term liabilities 62 — Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from disposition of assets Acquisition of InCon, purchase price adjustment — Acquisition of Cyvex, net of cash acquired — ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments of long-term debt ) ) Principal payments of capital lease obligation ) ) Debt issuance costs ) — Proceeds from stock options exercised Excess tax benefit of stock options exercised 34 Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SIGNIFICANT ACCOUNTING POLICIES SUMMARY OF OPERATIONS AND BASIS OF PRESENTATION Business Description Omega Protein Corporation (the “Company”) operates through four primary subsidiaries: Omega Protein, Inc., Omega Shipyard, Inc., Cyvex Nutrition, Inc. and InCon Processing, L.L.C.Omega Protein, Inc. (“Omega Protein”), which is the Company’s principal operating subsidiary, operates in the menhaden harvesting and processing business and is the successor to a business conducted since 1913. Omega Shipyard, Inc. (“Omega Shipyard”) owns and operates a drydock facility in Moss Point, Mississippi. Cyvex Nutrition, Inc. (“Cyvex”), founded in 1984 and acquired by the Company in December 2010, is located in Irvine, California and is an ingredient supplier in the nutraceutical industry.InCon Processing, L.L.C. (“InCon”), acquired by the Company in September 2011, is located in Batavia, Illinois and is a specialty toll processor that utilizes molecular distillation technology to concentrate a variety of compound products, including Omega-3 fish oils.The Company also has a number of other immaterial direct and indirect subsidiaries. Omega Protein Corporation is a nutritional ingredient company and the nation's leading vertically integrated producer of Omega-3 fish oil and specialty fish meal products.Omega Protein produces and markets a variety of products produced from menhaden (a herring-like species of fish found in commercial quantities in the U.S. coastal waters of the Atlantic Ocean and Gulf of Mexico), including regular grade and value-added specialty fish meals, crude and refined fish oils and fish solubles.Omega Protein’s fish meal products are primarily used as a protein ingredient in animal feed for swine, aquaculture and household pets.Fish oil is utilized primarily for animal and aquaculture feeds, as well as additives to human food products and dietary supplements.Omega Protein’s fish solubles are sold primarily to livestock feed manufacturers, aquaculture feed manufacturers and for use as an organic fertilizer. Omega Shipyard’s drydock facility is used to provide shoreside maintenance for Omega Protein’s fishing fleet and, subject to outside demand and excess capacity, occasionally for third-party vessels. Cyvex is a premium, nutraceutical supplier to dietary supplement manufacturers that focus on human health and wellness. InCon is a specialty toll processor that designs, pilots, synthesizes and purifies specialty chemical compounds, utilizing molecular distillation technology to concentrate a variety of compound products, including Omega-3 fish oils. See Note 2 - Acquisition of InCon Processing, L.L.C. for additional information related to the Company’s acquisition of InCon. Basis of Presentation These interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, the instructions to Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally provided have been omitted.The interim financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2011.The year end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of management the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the Company’s consolidated financial position as of June 30, 2012, and the results of its operations for the three and six month periods ended June 30, 2012 and 2011 and its cash flows for the six month periods ended June 30, 2012 and 2011.Operating results are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. Consolidation The consolidated financial statements include the accounts of Omega Protein Corporation and its wholly owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. Financial Statement Preparation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Company’s financial statements and the accompanying notes and the reported amounts of revenues and expenses during the reporting period.Actual amounts, when available, could differ from those estimates and those differences could have a material affect on the financial statements. 6 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Gulf of Mexico Oil Spill Disaster In 2010, the Company accounted for $18.7 million in payments received during September and October 2010 related to damages incurred from the Gulf of Mexico oil spill disaster in its inventory and cost of sales.The payments partially reduced cost of sales by 10.2%, or $3.0 million for the three months ended June 30, 2011 and 11.7%, or $8.2 million for the six months ended June 30, 2011. In April2011, the Company agreed to a final settlement of all of its claims for costs and damages incurred as a result of the oil spill caused by the Deepwater Horizon explosion on April20, 2010.For additional information, see Note 3 – Gulf of Mexico Oil Spill Disaster. Inventories During the off-seasons, in connection with the upcoming fishing seasons, Omega Protein incurs costs (e.g., plant and vessel related labor, utilities, rent, repairs, and depreciation) that are directly related to Omega Protein’s infrastructure.These costs accumulate in inventory and are applied as elements of the cost of production of Omega Protein’s products throughout the fishing season ratably based on Omega Protein’s monthly units of production and the expected total units of production for the season. Any costs incurred during abnormal downtime related to activity at Omega Protein’s plants are charged to expense as incurred.Such costs were incurred and offset by proceeds received from the Gulf Coast Claims Facility (“GCCF”) during 2010 and 2011 as a consequence of the Deepwater Horizon explosion and the resulting oil spill in the Gulf of Mexico in April 2010.For additional information, see Note 3 – Gulf of Mexico Oil Spill Disaster. Business Interruption Insurance Proceeds During the three and six months ended June 30, 2012, the Company received approximately $0.3 million in proceeds, net of deductible, from its business interruption insurance coverage provider related to an incident causing downtime at one of its Gulf of Mexico production facilities in September 2011.The proceeds were calculated based on lost inventory production as well as a small amount of excess costs incurred by the Company as a result of the incident.Given that the Company experienced a slight decrease in production as a result of the incident, the proceeds related to lost inventory production were recognized as an increase in revenues and the proceeds related to excess costs were recognized as a reduction in cost of goods sold. Interest Rate Swap Agreements The Company does not enter into financial instruments for trading or speculative purposes.In conjunction with a prior credit facility, the Company entered into interest rate swap agreements to manage its cash flow exposure to interest rate changes with notional amounts as indicated.As originally established, the swaps effectively converted all the Company’s variable rate debt under a term loan under a prior bank credit facility to a fixed rate, without exchanging the notional principal amounts.Prior to September 30, 2009, these agreements were designated as a cash flow hedge and reflected at fair value in the Company’s Consolidated Balance Sheet as a component of total liabilities, and the related gains or losses were deferred in stockholders’ equity as a component of accumulated other comprehensive loss. In September and October 2009, the Company prepaid all of the borrowings outstanding under the Term Loan under its prior credit facility.As a consequence of this debt prepayment and refinancing, the Company determined that the forecasted interest payments associated with the interest rate swaps would not occur.As a result, hedge accounting relating to the interest rate swaps was discontinued and all amounts previously recognized in accumulated other comprehensive loss were reclassified to interest expense during 2009.As of December 31, 2011, the Company recorded a $103,100 liability to recognize the fair value of interest rate derivatives.The interest rate swap agreements matured at the end of March 2012 and are no longer outstanding. Interest rate swap balances at December 31, 2011: Date of Contract Original Notional Amount Notional Amounts as of December 31, 2011 Contracted Interest Rate Total Liability as of December 31, 2011 April 4, 2007 $ $ % $ February 7, 2008 % March 19, 2008 % $ $ 7 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) The total interest expense associated with the interest rate swap transactions was $0 and $14,700 for the three months ended June 30, 2012 and 2011, respectively, and $145 and $28,100 for the six months ended June 30, 2012 and 2011, respectively. Energy Swap Agreements The Company does not enter into financial instruments for trading or speculative purposes.During 2012, 2011 and 2010, Omega Protein entered into energy swap agreements to manage portions of its cash flow exposure related to the volatility of natural gas, diesel and fuel oil energy prices for its fish meal and fish oil production operations. The swaps effectively fix pricing for the quantities listed below during the consumption periods. Energy swap balances at June 30, 2012: Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset/(Liability) as of June 30, 2012 Deferred Tax Asset/(Liability) as of June 30, 2012 Diesel - NYMEX Heating Oil Swap July - November, 2012 2,164,500 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap July - October, 2012 337,777 MMBTUs $ ) Fuel Oil- No.6 1.0% NY-Platts Swap July - November, 2012 1,251,390 Gallons $ ) Diesel - NYMEX Heating Oil Swap May - November, 2013 972,000 Gallons $ ) Natural Gas - NYMEX Natural Gas Swap April - October, 2013 312,000 MMBTUs $ ) Fuel Oil- No.6 1.0% NY-Platts Swap May - November, 2013 676,200 Gallons $ ) $ ) $ Energy swap balances at December 31, 2011: Energy Swap Consumption Period Quantity Price Per Unit Energy Swap Asset (Liability) as of December 31, 2011 Deferred Tax Asset (Liability) as of December 31, 2011 Diesel - NYMEX Heating Oil Swap May - November, 2012 2,779,000 Gallons $ $ ) $ Natural Gas - NYMEX Natural Gas Swap April - October, 2012 308,000 MMBTUs $ ) Fuel Oil – No.6 1.0% NY-Platts Swap May - November, 2012 1,584,240 Gallons $ ) Natural Gas - NYMEX Natural Gas Swap April - October, 2013 104,000 MMBTUs $ ) $ ) $ As of June 30, 2012 and December 31, 2011, Omega Protein has recorded a long-term liability of $217,800 and $113,100, respectively, net of the current portion included in accrued liabilities of $890,400 and $533,500, respectively, to recognize the fair value of energy swap derivatives. The effective portion of the change in fair value from inception to June 30, 2012 is recorded in “accumulated other comprehensive loss” in the Company’s consolidated financial statements.The following table illustrates the changes recorded, net of tax, in accumulated other comprehensive loss resulting from the energy swap agreements. 8 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Three Months Ended June 30, Six Months Ended June 30, Beginning balance $ $ $ ) $ Net (gain) loss, net of tax, reclassified to unallocated inventory cost pool ) ) Net change associated with current period swap transactions, net of tax ) ) ) Ending balance $ ) $ $ ) $ The $0.7 million reported in accumulated other comprehensive loss as of June 30, 2012 will be reclassified to the unallocated inventory cost pool in the period when the energy consumption takes place.The amount to be reclassified, net of taxes, during the next 12 months is expected to be approximately $0.6 million. If, at any time, the swaps are determined to be ineffective, in whole or in part, due to changes in the Company’s energy usage or underlying hedge agreements or assumptions, the fair value of the portion of the energy swaps determined to be ineffective will be recognized as a gain or loss in cost of sales for the applicable period.See Note 17 – Fair Value Disclosures for additional information. Construction Contract Omega Shipyard is engaged in a single fixed price construction contract with a third party that is expected to be completed in the fourth quarter of 2012. The contract calls for revenue to be billed as milestones are attained based on the total estimated construction cost.The Company recognizes revenue and expenses related to the contract on a percentage of completion basis based on a ratio that costs incurred to date bear to total projected costs.If at any time the Company projects a loss on a construction contract, the estimated total loss is immediately recognized once it is deemed probable to occur. During the quarter ended June 30, 2012, Omega Shipyard revised its total estimated construction costs such that the Company expects to have gross loss upon completion. As a result, gross profit recognized on the contract in previous quarters was reversed and the full extent of the expected loss was recognized during the quarter ended June 30, 2012. For the three and six months ended June 30, 2012, the Company incurred gross losses of $0.6 million and $0.3 million, respectively, with respect to the construction contract. Accumulated Other Comprehensive Loss The components of accumulated other comprehensive loss included in stockholders’ equity are as follows: June 30, December 31, (in thousands) Fair Value of Energy Swaps, net of tax benefit of $388 as of June 30, 2012 and $226 as of December 31, 2011 $ ) $ ) Pension Benefits Adjustments, net of tax benefit of $5,259 as of June 30, 2012 and $5,524 as of December 31, 2011 ) ) Accumulated Other Comprehensive Loss $ ) $ ) Recently Issued Accounting Standards In December 2011, the FASB issued ASU No. 2011-11, Disclosures about Offsetting Assets and Liabilities.The standard requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The amendments in this update will enhance disclosures required by U.S. GAAP by requiring improved information about financial instruments and derivative instruments to help reconcile differences in the offsetting requirements under U.S. GAAP and International Financial Reporting Standards (IFRS).The amendments are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The Company is evaluating the impact, if any, the adoption of this standard will have on its consolidated financial statements. 9 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) In September 2011, the FASB issued ASU No. 2011-08, Testing Goodwill for Impairment.The revised standard is intended to reduce the cost and complexity of the annual goodwill impairment test by providing entities the option of performing a qualitative assessment to determine whether further impairment testing is necessary.The revised standard is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company’s adoption of FASB ASU No. 2011-08 effective January 1, 2012 did not have an impact on the Company’s consolidated results of operations, financial position and related disclosures. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income.The standard eliminates the current option to report other comprehensive income and its components in the statement of changes in equity.An entity may present items of net income and other comprehensive income in one continuous statement, or in two separate, but consecutive statements.The change is intended to enhance comparability between entities that report under U.S. GAAP and those that report under International Financial Reporting Standards (IFRS), and to provide a more consistent method of presenting non-owner transactions that affect an entity’s equity.The guidance is effective as of the beginning of a fiscal year that begins after December 15, 2011, which corresponds to the Company’s first fiscal quarter beginning January 1, 2012.However, in December 2011, the FASB issued ASU No. 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05, which deferred the guidance on whether to require entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement where net income is presented and the statement where other comprehensive income is presented for both interim and annual financial statements. ASU 2011-12 reinstated the requirements for the presentation of reclassifications that were in place prior to the issuance of ASU 2011-05 and did not change the effective date for ASU 2011-05. For public entities, the amendments in ASU 2011-05 and ASU 2011-12 are effective for fiscal years, and interim periods within those years, beginning after December15, 2011, and should be applied retrospectively. The Company’s adoption of these standards effective January 1, 2012 did not have an impact on the Company’s consolidated results of operations, financial position and related disclosures. In May 2011, the FASB issued ASU No. 2011-04 regarding fair value measurements and disclosures.This new guidance clarifies the application of existing fair value measurement guidance and revises certain measurement and disclosure requirements to achieve convergence with IFRS.This guidance is effective for the first interim or annual period beginning after December 15, 2011, which corresponds to the Company’s first fiscal quarter beginning January 1, 2012.The Company’s adoption of FASB ASU No. 2011-04 effective January 1, 2012 did not have an impact on the Company’s consolidated results of operations, financial position and related disclosures. Stock-Based Compensation Stock Options The Company has a stock-based compensation plan, which is described in more detail in Note 16 to the consolidated financial statements of the Company’s Form10-K for the fiscal year ended December 31, 2011.The Company has issued non-qualified stock options under its stock incentive plans. The options generally vest in equal installments over three years and expire in ten years. Non-vested options are generally forfeited upon termination of employment. Net income for the three months ended June 30, 2012 and 2011 includes $0.7 million and $0.8 million ($0.5 million and $0.5 million after-tax), respectively, of stock-based compensation costs related to stock options.Net income for the six months ended June 30, 2012 and 2011 includes $1.5 million and $1.5 million ($1.0 million and $1.0 million after-tax), respectively, of stock-based compensation costs related to stock options.The stock-based compensation costs related to stock options are recorded primarily in selling, general and administrative expenses in the unaudited condensed consolidated statement of comprehensive income.As of June 30, 2012 there was $2.2 million ($1.4 million after-tax) of total unrecognized compensation costs related to non-vested stock options that is expected to be recognized over a weighted-average period of 0.9years, of which $1.6 million ($1.0 million after-tax) of total stock option compensation is expected to be recognized during the remainder of fiscal year 2012. Restricted Stock The Company has also issued shares of restricted stock under its 2006 Incentive Plan.Holders of shares of restricted stock are entitled to all rights of a stockholder of the Company with respect to the restricted stock, including the right to vote the shares and receive any dividends or other distributions.The shares are considered issued and outstanding on the date granted and are included in the basic earnings per share calculation. During the six month periods ended June 30, 2012 and 2011, the Company issued 25,000 shares and 0 shares, respectively, of restricted stock under the 2006 Incentive Plan.The Company’s compensation expense related to restricted stock was approximately $0.1 million and $0 ($0.1 million and $0 after-tax) for the three months ended June 30, 2012 and 2011, respectively, and $0.3 million and $0 ($0.2 million and $0 after-tax) for the six months ended June 30, 2012 and 2011, respectively, which is primarily reflected in selling, general and administrative expenses in the unaudited condensed consolidated statement of comprehensive income.As of June 30, 2012, there was approximately $1.4 million ($0.9 million after tax) of unrecognized compensation cost related to non-vested restricted stock that is expected to be recognized over a weighted-average period of 2.4years, of which $0.3 million ($0.2 million after-tax) of total restricted stock compensation is expected to be recognized during the remainder of fiscal year 2012. 10 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 2.ACQUISITION OF INCON PROCESSING, L.L.C. A. Description of the Transaction In September 2011, the Company acquired all of the outstanding equity of InCon Processing, L.L.C., a Delaware limited liability company, in a cash transaction pursuant to the terms of an equity purchase agreement.The equity of InCon was indirectly held by four individuals (the “Sellers”), three of whom continue to be employed by InCon and manage InCon’s business.InCon is now a wholly owned subsidiary of the Company.InCon is a specialty toll processor that designs, pilots, synthesizes and purifies specialty chemical compounds, utilizing molecular distillation technology to concentrate a variety of compound products, including Omega-3 fish oils. At closing, the Company paid an aggregate cash purchase price for the equity of InCon of $8.7 million, utilizing cash on hand, and also paid $0.6 million representing InCon’s estimated working capital on the closing date.The working capital portion of the purchase price was subject to a post-closing adjustment to account for differences between estimated working capital and actual working capital of InCon as of the closing date.During the six months ended June 30, 2012, the Company received a payment from the Sellers of $0.2 million to account for the final working capital adjustment. B. Unaudited Pro Forma Financial Information The unaudited financial information in the table below summarizes the combined results of operations of the Company and InCon on a pro forma basis, as though the companies had been combined as of January 1, 2011.The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had actually taken place on January 1, 2011 and is not intended to be a projection of future results or trends. Revenues Net income (in thousands) 2011 supplemental pro forma for the three months ended June 30, 2011 $ $ 2011 supplemental pro forma for the six months ended June 30, 2011 $ $ NOTE 3.GULF OF MEXICO OIL SPILL DISASTER As a result of the oil spill caused by the Deepwater Horizon oil rig explosion in the Gulf of Mexico in April 2010 and the subsequent temporary and intermittent closures of certain commercial and recreational fishing grounds by the Louisiana Department of Fisheries and Wildlife, the Mississippi Department of Marine Resources and the National Oceanic and Atmospheric Administration (“NOAA”), Omega Protein’s total fish catch for 2010 was materially impacted.In addition, Omega Protein incurred costs associated with the temporary re-deployment of many of its Gulf of Mexico fishing vessels, costs to purchase fish meal from third party vendors to offset lost production, and increased costs per unit of production resulting from intermittent plant closures. During 2010, Omega Protein filed a claim for damages with BP and also met with BP’s third party claims adjuster. On August 23, 2010, the claims process for BP was moved to the GCCF, a claims facility tasked with claims administration and payment distribution for those businesses and individuals that suffered damages and incurred other costs related to the oil spill. In September and October 2010, Omega Protein received its first and second emergency payments from the GCCF of $7.3 million and $11.4 million, respectively. The majority of the first and second emergency payments were credited to the 2010 unallocated inventory cost pool (including off-season costs).Because both of these payments were included in the cost per unit of production calculation for the 2010 fishing season, cost of sales was partially reduced by 10.2%, or $3.0 million for the three months ended June 30, 2011 and 11.7%, or $8.2 million for the six months ended June 30, 2011. The Gulf of Mexico oil spill disaster directly affected Omega Protein by decreasing its fish catch due to the closure of state and federal fishing grounds and increased the cost of its normal fishing effort due to the repositioning and staging of its fleet at other locations.The decrease in fish catch reduced Omega Protein’s volume of inventory available to sell which reduced its sales volumes and revenues for the third and fourth quarters of 2010 and first and second quarters of 2011.The decrease in fish catch and additional costs incurred related to Omega Protein’s 2010 standard cost were partially offset by the receipt of two GCCF emergency payments, as described above. 11 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) In April2011, the Company agreed to a final settlement of all of its claims for costs and damages incurred as a result of the oil spill caused by the Deepwater Horizon explosion and received a final payment of $26.2 million, net of fees and expenses, from the GCCF.The amount was recognized as “Proceeds/gains resulting from Gulf of Mexico oil spill disaster” in the Company’s Consolidated Statement of Operations for the year ended December 31, 2011, and is more fully explained in Note 3 to the consolidated financial statements of the Company’s Form10-K for the fiscal year ended December 31, 2011. In total, the Company received payments of $44.8 million, net of fees and expenses, from the GCCF in 2010 and 2011.As a part of the final settlement, the Company released and waived all current and future claims against BP and all other potentially responsible parties with regard to the oil spill. NOTE 4. RECEIVABLES, NET Receivables are summarized as follows: June 30, 2012 December 31,2011 (in thousands) Trade $ $ Insurance Income tax InCon working capital — Other 78 Total accounts receivable Less allowance for doubtful accounts ) ) Receivables, net $ $ As of June 30, 2012, the insurance receivable includes approximately $3.4 million related to the salvage costs and other related claims incurred by the Company associated with the sinking of the F/V Sandy Point in May 2011.InCon working capital represents post-closing working capital adjustments resulting from the September 9, 2011 acquisition of InCon.See Note 14 – Related Party Transactions. NOTE 5. INVENTORIES The major classes of inventory are summarized as follows: June 30, 2012 December 31, 2011 (in thousands) Fish meal $ $ Fish oil Fish solubles Nutraceutical products Unallocated inventory cost pool (including off-season costs) Other materials and supplies Total inventories $ $ Inventory at June 30, 2012 and December 31, 2011 is stated at the lower of cost or market. The elements of June 30, 2012 unallocated inventory cost pool include Omega Protein’s plant and vessel related labor, utilities, rent, repairs and depreciation, to be allocated to inventories produced through the 2012 fishing season. 12 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 6.PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets are summarized below: June 30, 2012 December 31, 2011 (in thousands) Prepaid insurance $ $ Selling expenses Guarantee fees 9 17 Leases Costs in excess of billings on certain construction contracts — Other prepaids and expenses Total prepaid expenses and other current assets $ $ Amounts included in prepaid expenses and other current assets consist primarily of prepaid operating expenses including insurance, rents, and selling expenses.Prepaid selling expenses are expensed in the period that the related revenue is recognized. NOTE 7. OTHER ASSETS, NET Other assets are summarized as follows: June 30, 2012 December 31, 2011 (in thousands) Fish nets, net of accumulated amortization of $1,812 and $1,175 $ $ Insurance receivable, net of allowance for doubtful accounts Title XI debt issuance costs Other debt issuance costs Deferred tax receivable, long-term 55 — Deposits and other 32 40 Total other assets, net $ $ Amortization expense for fishing nets amounted to approximately $0.3 million and $0.6 million for the three and six months ended June 30, 2012 and 2011, respectively. As of June 30, 2012 and December 31, 2011, the insurance receivable of $6.6 million and $3.6 million, respectively, primarily relates to Jones Act claims for employees aboard its vessels.This estimated amount is recorded gross of estimated claims which may be due to claimants and is included in accrued insurance liabilities. The Company carries insurance for certain losses relating to its fishing unit’s vessels and Jones Act liability for employees aboard its vessels (collectively, “Vessel Claims Insurance”).The typical Vessel Claims Insurance policy contains a per incident stop loss and an annual aggregate deductible (“AAD”) for which Omega Protein remains responsible, while the insurance carrier is responsible for all applicable amounts which exceed the per incident stop loss and AAD.It is Omega Protein’s policy to accrue current amounts due and record amounts paid out on each claim.Once payments exceed the per incident stop loss and AAD, Omega Protein records an insurance receivable for a given policy year, net of allowance for doubtful accounts.As of June 30, 2012 and December 31, 2011, the allowance for doubtful insurance receivable accounts was $0 million. NOTE 8. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are summarized as follows: June 30, 2012 December 31, 2011 (in thousands) Land $ $ Plant assets Fishing vessels Furniture and fixtures Construction in progress Total property and equipment Less accumulated depreciation and impairment ) ) Property, plant and equipment, net $ $ 13 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Depreciation expense was $4.0 million and $3.6 million for the three months ended June 30, 2012 and 2011, respectively, and $7.9 million and $7.2 million for the six months ended June 30, 2012 and 2011, respectively. The Company capitalizes interest as part of the acquisition cost of a qualifying asset.Interest is capitalized only during the period of time required to complete and prepare the asset for its intended use.For the three month periods ended June 30, 2012 and 2011, the Company capitalized interest of approximately $212,100 and $35,900, respectively.For the six month periods ended June 30, 2012 and 2011, the Company capitalized interest of approximately $398,100 and $51,900, respectively. On June 1, 2012, the Company completed the sale of its Morgan City, Louisiana facility.The property last operated as a processing facility in 1999 but had recently been used primarily as a storage and training facility.Net cash proceeds from the sale after preparation costs, fees and expenses were approximately $5.1 million.For the three and six months ended June 30, 2012, the Company recognized a gain on the sale of approximately $3.7 million which is included in gain on disposal of assets in the Company’s statement of comprehensive income.In addition to the preceding amount, the Company recorded an estimated reserve of $250,000 which the Company will receive as an additional escrow payment from the seller if certain post-closing environmental testing procedures on the property are satisfactorily completed.To the extent that the escrow amount received differs from the estimated reserve, the Company will recognize additional gain or loss on the sale in subsequent periods.That difference is not expected to be material. NOTE 9. GOODWILL AND OTHER INTANGIBLE ASSETS, NET The following table summarizes the changes in the carrying amount of goodwill resulting from the Company’s acquisitions (in thousands): Cyvex InCon Total January 1, 2012 $ $ $ Acquisitions — — — June 30, 2012 $ $ $ InCon Intangibles The intangible assets, other than goodwill as described above, acquired in the InCon acquisition were as follows (dollars in thousands): June 30, December 31, Weighted Average Life Carrying value of intangible assets subject to amortization: Customer relationships, net $ $ 10 Total intangible assets subject to amortization, net $ $ Indefinite life intangible assets – trade names, trade secrets Total intangible assets $ $ Amortization expense of InCon’s intangible assets for the three and six month periods ended June 30, 2012 was approximately $4,400 and $8,700, respectively. Estimated future amortization expense related to intangible assets is as follows (in thousands): Remainder of 2012 $ 9 18 18 18 Thereafter 99 Total estimated future amortization expense $ 14 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Cyvex Intangibles The intangible assets, other than goodwill as described above, acquired in the Cyvex acquisition were as follows (dollars in thousands): June 30, December 31, Weighted Average Life Carrying value of intangible assets subject to amortization: Customer relationships, net $ $ 10 Total intangible assets subject to amortization, net $ $ Indefinite life intangible assets - trade names Total intangible assets $ $ Amortization expense of Cyvex’s intangible assets for three and six month periods ended June 30, 2012 and 2011 was $77,000 and $154,000, respectively.Estimated future amortization expense related to intangible assets is as follows (in thousands): Remainder of 2012 $ Thereafter Total estimated future amortization expense $ NOTE 10. LONG-TERM DEBT The Company's long-term debt consisted of the following: June 30, December 31, (in thousands) U.S. government guaranteed obligations (Title XI loans) collateralized by a first lien on certain vessels and certain plant assets: Amounts due in installments through 2025, interest from 5.7% to 7.6% $ $ Amounts due in installments through 2014, interest at Eurodollar rates plus 0.5% (0.9% and 0.8% at June 30, 2012 and December 31, 2011, respectively) 92 Total debt Less current maturities ) ) Long-term debt $ $ The Title XI loans are secured by liens on certain of the Company’s fishing vessels and mortgages on the Company’s Reedville, Virginia and Abbeville, Louisiana plants. On June 20, 2011, pursuant to the Title XI program, the United States Department of Commerce Fisheries Finance Program (the “FFP”) approved a financing application made by the Company in the amount of $10.0 million (the “Approval Letter”).To date, the Company has not submitted any financing requests under the Approval Letter. On March21, 2012, the Company entered into an Amended and Restated Loan Agreement (the “Loan Agreement”) with Wells Fargo Bank, National Association, as administrative agent (the “Agent”) for the lenders (currently Wells Fargo Bank, National Association and JP Morgan Chase Bank, N.A.) (collectively, the “Lenders”) pursuant to which the Lenders agreed to extend credit to the Company in the form of loans (each a “Loan” and collectively, the “Loans”) on a revolving basis of up to $60.0 million (the “Commitment”). The Commitment includes a sub-facility for swingline loans up to an amount not to exceed $5.0 million, a sub-facility for standby letters of credit up to an amount not to exceed $15.0 million and an accordion feature that allows the Company to increase the amount of the Commitment up to an additional $10.0 million, subject to the further commitments of the Lenders and other customary conditions precedent. The Loan Agreement amended and restated the Company’s existing senior secured credit facility with Wells Fargo Bank, National Association. On the Closing Date, no amounts were outstanding under the existing senior secured credit facility and approximately $3.3 million in letters of credit were issued primarily in support of the Company’s worker’s compensation insurance programs. The Company incurred $0.4 million in deferred debt issuance costs associated with the Loan Agreement. 15 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) At the election of the Company, any Loans will bear interest at the lesser of (a)the Base Rate (defined as a fluctuating rate equal to the highest of: (x)the rate of interest most recently announced by Agent as its “prime rate,” (y)a rate determined by Agent to be 1.50% above daily one month LIBOR (except during certain periods of time), and (z)the Federal Funds Rate plus 1.00%) plus the Applicable Margin (as defined in the Loan Agreement), (b)a rate per annum determined by Agent to be equal to LIBOR in effect for the applicable interest period plus the Applicable Margin, or (c)the Maximum Rate (as defined in the Loan Agreement). All obligations of the Company under the Loan Agreement are secured by a first and superior lien (subject to Permitted Liens, as defined in the Loan Agreement) against any and all assets of the Company (other than certain excluded property, including property pledged to secure federal Fisheries Finance Program loans). The Loan Agreement requires the Company to comply with various affirmative and negative covenants affecting the Company’s businesses and operations.In addition, the Loan Agreement requires the Company to comply with the following financial covenants: · The Company is required to maintain on a consolidated basis Tangible Net Worth equal to at least the sum of the following: (a)$150,000,000, plus (b)50% of net income (if positive, with no deduction for losses) earned in each quarterly accounting period commencing after June30, 2011, plus (c)100% of the net proceeds from any Equity Interests (as defined in the Loan Agreement) issued after the date of the Loan Agreement, plus (d)100% of any increase in stockholders’ equity resulting from the conversion of debt securities to Equity Interests after the Closing Date. · The Company is required to maintain on a consolidated basis an Asset Coverage Ratio (as defined in the Loan Agreement) of at least 2.50 to 1.00. · The Company is required to maintain a positive Adjusted Profitability (as defined in the Loan Agreement), measured on a trailing four quarters basis. As of June 30, 2012, the Company was in compliance with all financial covenants under the Loan Agreement. All Loans and all other obligations outstanding under the Loan Agreement shall be payable in full on March21, 2017.As of June 30, 2012 and December 31, 2011, the Company had no amounts outstanding under the $60 million Loan Agreement and $35 million prior revolving credit facility, respectively, and approximately $3.3 million in letters of credit.The Company has no off-balance sheet arrangements other than normal operating leases and standby letters of credit. NOTE 11. CAPITAL LEASE OBLIGATION On May 29, 2008 and July 10, 2008, Omega Protein entered into capital lease agreements to lease barges for a period of 5 years.Following is a summary of future minimum payments under the capitalized lease agreements (in thousands): Remainder of 2012 $ 8 Total minimum lease payments Less amount representing interest ) Present value of minimum payments Less current portion of capital lease obligation ) Long-term capital lease obligation $ 8 Assets recorded under capital lease obligations are included in Property, Plant and Equipment, net as follows (in thousands): June 30, 2012 December 31, 2011 Fishing vessels and marine equipment, at cost $ $ Less accumulated depreciation ) ) Property, plant and equipment, net $ $ 16 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 12. ACCRUED LIABILITIES Accrued liabilities are summarized as follows: June 30, December 31, (in thousands) Insurance $ $ Salary and benefits Trade creditors Taxes, other than federal income tax 51 Deferred revenue Fair market value of energy swaps, current portion Fair market value of interest rate swap, current portion — Legal reserves Contractual obligations Accrued interest Other 95 Total accrued liabilities $ $ As of June 30, 2012 and December 31, 2011, deferred revenue was $1.7 million and $0.4 million, respectively, representing payments received from international customers related to revenues which were not recognized until the subsequent period due to revenue recognition criteria. NOTE 13.COMMITMENTS AND CONTINGENCIES Purchase Obligation In May 2012, the Company entered into a contract to purchase 4,000,000 gallons of renewable diesel oil (“RDO”) beginning in July 2012 through the 2013 fishing season.The RDO will be utilized in one of the Company’s four fish processing plants.The contract is priced at a discount to prevailing market prices of the BTU equivalent of Platts NY Harbor 2.2% Sulfur NO.6 Oil as delivery is made throughout the fishing seasons. InCon Contingency In September 2011, the Company acquired all of the outstanding equity of InCon Processing, L.L.C., (“InCon”), a Delaware limited liability company, in a cash transaction pursuant to the terms of an equity purchase agreement.The equity of InCon was indirectly held by four individuals (the “Sellers”), three of whom continue to be employed by InCon and manage InCon’s business.InCon is now a wholly owned subsidiary of the Company. In addition to the acquisition date cash purchase price, the Sellers may also earn additional amounts based on the annual earnings before interest, taxes, depreciation, and amortization (“EBITDA”) of InCon’s toll processing and specialty product business during calendar years 2012 through 2016.The annual earn-out payments are determined based on a percentage of InCon’s EBITDA which percentage ranges from five percent (5%) of the first $3.0 million of EBITDA to thirty percent (30%) of EBITDA in excess of $12.0 million. The annual earn-out payments, if any, will be estimated on a quarterly basis and paid subsequent to year end.The Company will record the estimated contractual obligation as compensation expense during each year as it is deemed probable that such amount will be payable.In addition, the earn-out payments are subject to certain reductions associated with future InCon capital expenditures and forfeitures based on termination of employment.For the six months ended June 30, 2012, the Company has not recorded an annual earn-out estimate. Legal Contingencies On May 18, 2011, the Company’s fishing vessel, F/V Sandy Point, was involved in a collision with a commercial cargo vessel, Eurus London. As a result of the collision, the Company’s vessel sank and three Company crew members died.The Company has filed a limitation action under maritime law to limit its potential liability for the incident to $50,000, the value of the sunken vessel, in the U.S. District Court for the Southern District of Mississippi. Representatives of the three deceased crewmembers, as well as certain other crewmembers, have filed lawsuits against the Company alleging damages under various theories of liability. Any claims arising from the incident are expected to be covered by the Company’s insurance program, subject to customary deductibles, which are not expected to have a material adverse effect on the Company’s business, financial results or results of operations. 17 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) In conjunction with the sinking of the vessel, the Company recorded a net insurance receivable of approximately $5.9 million related primarily to costs expended salvaging the sunken vessel from the Mississippi ship channel and other claims and a net receivable of $1.8 million related to the insurance value of the vessel.The $1.8 million receivable related to the vessel value was received in 2011. An additional $2.6 million related to the salvage of the vessel has been received from the Company’s primary insurance carrier, including $0.1 million during the first six months of 2012.As of June 30, 2012, the Company has an insurance receivable of approximately $3.4 million related to salvaging costs and other claims. In March 2010, the Company was named as one of the defendants in a lawsuit filed in the Superior Court of the State of California, County of San Francisco, by Chris Manthey, Benson Chiles and Mateel Environmental Justice Foundation.The plaintiffs allege that fish oil dietary supplements produced by the defendants do not have adequate warnings regarding possible exposure to polychlorinated biphenyls (PCBs) as required by Proposition 65 under California law, and request that the court grant injunctive relief and award monetary civil penalties.The Company’s total fish oil supplement sales in the State of California since inception have been immaterial and the Company believes that its products comply fully with federal law promulgated by the U.S. Food & Drug Administration, standards of the European Commission and state law, including California.In July 2012, the Company agreed to settle the lawsuit for $30,000, subject to court approval. Regulatory Matters The Company is subject to various possible claims and lawsuits regarding environmental matters.Except as noted below, management believes that costs, if any, related to these matters will not have a material adverse effect on the results of operations, cash flows or financial position of the Company. In April 2010, the Company received a request for information pursuant to Section308 of the Federal Water Pollution Control Act (Clean Water Act) from Region 3 of the United States Environmental Protection Agency (the “EPA”) concerning the Company’s wastewater practices used in its fishing operations at its Reedville, Virginia facility. The Company responded to the request. The Company cannot predict the outcome of the EPA’s review. In February 2011, the United States Coast Guard conducted inspections of the vessels at the Company’s Reedville, Virginia facility regarding the vessels’ bilge water discharge practices. Based on the results of those inspections and subsequent communications with the Coast Guard, the Company conducted a survey of its Virginia fishing fleet to determine compliance with applicable laws and regulations.Following the completion of certain improvements and repairs, the Coast Guard inspected the vessels and all but two were approved for full operations prior to the beginning of the 2011 Atlantic fishing season.The other two vessels were approved for full operations shortly after the beginning of the fishing season and the delay did not materially impact the fleet’s Atlantic fishing operations. The Company spent approximately $3.0 million during 2011 to make the above improvements and repairs to the Reedville fleet. The Company is evaluating the vessels in its Gulf fleet based on the review of its Reedville vessels.Based on the results of that evaluation, it is likely that the Company will incur additional costs to make improvements and repairs to its Gulf fleet.The Company had requested a waiver from the Coast Guard for its Atlantic and Gulf of Mexico fleets regarding the use of certain vessel equipment applicable to “ocean-going vessels” (as defined by Coast Guard regulations) that operate beyond the 12 nautical mile limit and in May 2012 the Coast Guard granted the Company a partial waiver for its 2012 fishing season only that allows the Company to travel, but not fish, outside 12 nautical miles of shore.If the Coast Guard does not extend the waiver in 2013, the Company will have to restrict its fishing operations to within 12 nautical miles of shore or install additional equipment on its vessels which will result in additional expense. The U.S. Attorney’s Office for the Eastern District of Virginia is reviewing both the results of the Coast Guard’s inspection of the Reedville fleet and the EPA request for information, and is currently evaluating whether any civil or criminal enforcement action is warranted.The U.S. Attorney’s Office has indicated that some form of civil and/or criminal disposition is under consideration, but no specific disposition has yet been determined and the Company’s discussions with that Office are ongoing.Depending on the specific details of that disposition, it is possible that the disposition could have an adverse effect on the Company’s business, results of operations or financial condition.During the first six months of 2012, the Company recognized $0.3 million in expenses related to this matter and as of June 30, 2012, the Company has recorded a $0.2 million reserve related to legal expenses. In May 2012, the North Carolina Division of Marine Fisheries in the Department of Environment and Natural Resources issued a proclamation that banned the commercial fishing of menhaden using purse seine netting in North Carolina state waters. This proclamation prohibits the Company’s fishing operations in these state waters.Federal waters outside the North Carolina three-nautical mile state water limit remain unaffected. In 2011, the Company caught approximately 1.6% of its total 2011 fish catch in North Carolina state waters. 18 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) NOTE 14. RELATED PARTY TRANSACTIONS In September 2011, the Company acquired all of the outstanding equity of InCon Processing, L.L.C., (“InCon”), a Delaware limited liability company, in a cash transaction pursuant to the terms of an equity purchase agreement.The equity of InCon was indirectly held by four individuals (the “Sellers”), three of whom continue to be employed by InCon and manage InCon’s business.During the six months ended June 30, 2012, the Company received a payment from the Sellers of $0.2 million to account for a final working capital adjustment in conjunction with the acquisition. The Sellers own and operate privately held businesses with which InCon continues to provide toll distillation services and pilot plant runs, primarily InCon Process Systems and InCon Industries.The services for these related party transactions are generally invoiced at prevailing market prices.During the three and six month periods ending June 30, 2012, InCon recorded revenue of approximately $1,400 and $6,600 respectively, from these related parties.Purchases from these same related parties were approximately $2,500 for the three and six month periods ending June 30, 2012. NOTE 15. RECONCILIATION OF BASIC AND DILUTED PER SHARE DATA (in thousands except per share date) Earnings (Numerator) Shares (Denominator) Per Share Data Three Months Ended June 30, 2012 Net earnings $ ― Basic earnings per common share: Earnings available to common shareholders $ $ Effect of dilutive securities: Stock options assumed exercised ― Diluted earnings per common share: Earnings available to common shareholders plus stock options assumed exercised $ $ Earnings (Numerator) Shares (Denominator) Per Share Data Three Months Ended June 30, 2011 Net Earnings $ ― Basic earnings per common share: Earnings available to common shareholders $ $ Effect of dilutive securities: Stock options assumed exercised ― Diluted earnings per common share: Earnings available to common shareholders plus stock options assumed exercised $ $ 19 OMEGA PROTEIN CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) Earnings (Numerator) Shares (Denominator) Per Share Data Six Months Ended June 30, 2012 Net earnings $ ― Basic earnings per common share: Earnings available to common shareholders $ $ Effect of dilutive securities: Stock options assumed exercised ― Diluted earnings per common share: Earnings available to common shareholders plus stock options assumed exercised $ $ Earnings (Numerator) Shares (Denominator) Per Share Data Six Months Ended June 30, 2011 Net earnings $ ― Basic earnings per common share: Earnings available to common shareholders $ $ Effect of dilutive securities: Stock options assumed exercised ― Diluted earnings per common share: Earnings available to common shareholders plus stock options assumed exercised $ $ Options to purchase 1,311,000 and 1,266,000 shares of common stock at exercise prices ranging from $6.53 to $14.69 per share were outstanding during the three and six months ended June 30, 2012, respectively, but were not included in the computation of diluted earnings per share because the adjusted exercise prices of the options based upon the assumed proceeds were greater than the average market price of the shares during that period. Options to purchase 135,000 shares of common stock at exercise prices ranging from $13.41 to $14.69 per share were outstanding during the three and six months ended June 30, 2011, respectively, but were not included in the computation of diluted earnings per share because the adjusted exercise prices of the options based upon the assumed proceeds were greater than the average market price of the shares during that period. NOTE 16. COMPONENTS OF NET PERIODIC BENEFIT COST Three Months Ended June 30, Six Months Ended June 30, (in thousands) (in thousands) Service cost $
